IN THE SUPREME COURT, STATE OF WYOMING

                                     2016 WY 66
                                                               April Term, A.D. 2016

                                                                    June 29, 2016

BOARD OF PROFESSIONAL
RESPONSIBILITY, WYOMING
STATE BAR,

Petitioner,
                                                  D-16-0003
v.

J. CRAIG ABRAHAM, WSB # 6-3436,

Respondent.

                ORDER OF SUSPENSION WITH PROBATION

[¶1] This matter came before the Court upon an “Amended Report and
Recommendation for Order of Suspension with Probation,” filed herein June 13, 2016, by
the Board of Professional Responsibility for the Wyoming State Bar, pursuant to Rule 12
of the Wyoming Rules of Disciplinary Procedure (stipulated discipline). The Court, after
a careful review of the Board of Professional Responsibility’s Amended Report and
Recommendation and the file, finds that the Amended Report and Recommendation
should be approved, confirmed, and adopted by the Court, and that Respondent J. Craig
Abraham should be suspended (with probation) for his conduct. It is, therefore,

[¶2] ADJUDGED AND ORDERED that the Board of Professional Responsibility’s
“Amended Report and Recommendation for Order of Suspension with Probation,” which
is attached hereto and incorporated herein, shall be, and the same hereby is, approved,
confirmed, and adopted by this Court; and it is further

[¶3] ADJUDGED AND ORDERED that, effective immediately, J. Craig Abraham is
suspended from the practice of law for six months, with that suspension stayed in favor of
six months of probation. Such stay is conditioned on the following probationary terms:
(1) Respondent has worked with Bar Counsel to arrange for another attorney acceptable
to Bar Counsel to monitor Respondent’s practice and to make monthly, written reports to
Bar Counsel regarding Respondent’s compliance with the terms of his probation. Such
monitoring and reporting shall continue during the six-month period of probation; (2)
Respondent has developed, adopted, and implemented detailed law office policies and
procedures. The policies and procedures have been approved by Bar Counsel and reflect
Respondent’s vigilant commitment to best practices as set forth in the Wyoming State
Bar’s    Law    Office    Self-Audit    Checklist:    https://www.wyomingbar.org/wp-
content/uploads/Wyoming_Self_Audit_Checklist.pdf. During the six-month period of
probation, Respondent shall continue to follow said policies and procedures; and (3)
During the six-month period of probation, Respondent shall commit no further violations
of the Wyoming Rules of Professional Conduct; and it is further

[¶4] ORDERED that the Wyoming State Bar may issue a press release consistent with
the one set out in the Amended Report and Recommendation for Order of Suspension
with Probation; and it is further

[¶5] ORDERED that, pursuant to Rule 25 of the Wyoming Rules of Disciplinary
Procedure, Mr. Abraham shall reimburse the Wyoming State Bar the amount of $50.00,
representing the costs incurred in handling this matter, as well as pay the administrative
fee of $750.00. Mr. Abraham shall pay the total amount of $800.00 to the Wyoming
State Bar on or before August 1, 2016; and it is further

[¶6] ORDERED that the Clerk of this Court shall docket this Order of Suspension
with Probation, along with the incorporated Amended Report and Recommendation for
Order of Suspension with Probation, as a matter coming regularly before this Court as a
public record; and it is further

[¶7] ORDERED that, pursuant to Rule 9(b) of the Wyoming Rules of Disciplinary
Procedure, this Order of Suspension with Probation, along with the incorporated
Amended Report and Recommendation for Order of Suspension with Probation, shall be
published in the Wyoming Reporter and the Pacific Reporter; and it is further

[¶8] ORDERED that the Clerk of this Court cause a copy of this Order of Suspension
with Probation to be served upon Respondent J. Craig Abraham.

[¶9]   DATED this 29th day of June, 2016.
                                                BY THE COURT:

                                                /s/

                                                E. JAMES BURKE
                                                Chief Justice
1-1Q-6.63
fu
1/       s/




     4
5
8